Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	The Office acknowledges the receipt of Applicant’s restriction election filed December 31, 2021. Applicant elects Group I and M1 (SEQ ID NO:5) from claim 2 and claim 9a. Because no traverse is presented, this election is treated as without traverse. Claims 1-23 are pending. Claims 13-23 are withdrawn. Claims 1-12, to the extent of M1 (SEQ ID NO:5) and 9a, are examined in the instant application. The restriction is made FINAL.
Specification
2. 	The disclosure is objected to because of the following: for M1, Table 1 shows an SNP change [T/C] at position 301 of SEQ ID NO:5, with C being the favorable allele. However, in the Sequence Listing, SEQ ID NO:5 has a T at position 301. Thus, it is unclear how the M1 marker is used to track PBC167-derived L. taurica resistance on chromosome 6 when it does not have the SNP change.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
3. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4. 	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention.
	In claim 1, the metes and bounds of “agronomically elite” are unclear. Applicant does not disclose identifying characteristics that would distinguish “agronomically elite” plants from other plants. Paragraph [0061] does not provide further clarification because “agronomically superior” is a subjective term that is not clearly defined. It is suggested “agronomically elite” be deleted.  
	In claims 2 and 9a), it is unclear whether recitations within the parentheses are intended to be claim limitations. It is suggested “having” be inserted in place of the parentheses. 
Clarification and/or correction is required.
Claim Rejections - 35 USC § 112(a)
5. 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6. 	Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
“[T]he test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.”  Ariad Pharm., Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010).   To satisfy the written description requirement of 35 USC 112, first paragraph, the specification must describe the invention in sufficient detail so “that one skilled in the art can clearly conclude that the inventor[s] invented the claimed invention as of the filing date sought.”  
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
Lockwood
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 v. Am. Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997).  “[The written description] inquiry is a factual one and must be assessed on a case-by-case basis.”  Purdue Pharma L.P. v. Faulding, Inc., 230 F.3d 1320, 1323 (Fed. Cir. 2000).  “In order to satisfy the written description requirement, the disclosure as originally filed does not have to provide in haec verba support for the claimed subject matter at issue.”  Id.  Nonetheless, the disclosure must convey with reasonable clarity to those skilled in the art that the inventor was in possession of the invention.  Id., (“Put another way, one skilled in the art, reading the original disclosure, must immediately discern the limitation at issue in the claims.”)  While the written description requirement does not demand either examples or an actual reduction to practice, actual “possession” or reduction to practice outside of the specification is not enough.  Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010).  Rather, it is the specification itself that must demonstrate possession.  Id.
Appearance of a claim in the specification in ipsis verbis does not guarantee that the written description requirement is satisfied, see, e.g., Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 968 (Fed. Cir. 2002), nor does a failure to meet that standard require a finding that a claim does not comply with the written description requirement, In re Edwards, 568 F.2d 1349, 1351-52 (Fed. Cir. 1978).  All that is required is that the specification demonstrates to a person of ordinary skill in the art that the inventor was in possession of the invention.  Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 (Fed. Cir. 2008).
Here, Applicant fails to demonstrate to a person of ordinary skill in the art that the inventor was in possession of the invention as now claimed. In particular, Applicant has not demonstrated possession of the recombinant chromosomal segment on chromosome 6 comprising an allele conferring resistance to Leveillula taurica by reciting sufficient structure in combination with a recitation of function. Although Applicant provides a deposit, this deposit is insufficient to demonstrate possession of the chromosomal segment because none of the claims requires the deposit per se. Claims which recite the deposit only require that the chromosomal segment in the claimed plant is the chromosomal segment in the deposit.
Applicant discloses in Example 2 that PBC167 resistance donor was crossed with a susceptible parent. Using markers, QTL analysis confirmed the major resistance locus on chromosome 4 but also identified a minor resistance QTL that mapped to an 8.2cM region located between markers M4 and M5 on chromosome 6. M4 is a SNP marker with a [A/C] change at 230,204,596 bp on chromosome 6 of the public pepper CM334 v1.55 map. M5 is a SNP marker with a [T/C] change at 235,546,118 bp on chromosome 6 of the public pepper CM334 v1.55 map. Subsequent QTL analysis further defined the resistance QTL to a 6.5cM region on chromosome 6. Additional markers, including M1 and M3, were developed to increase the resolution in this region. M1 is a SNP marker with a [T/C] change at 233,270,768 bp of chromosome 6 on the public pepper CM334 v1.55 map. M3 is an INDEL marker with a 6 bp insertion (AAAGGA) at 236,762,169 bp of chromosome 6 of the public pepper CM334 v1.55 map. Marker M2 can also be used to select for the L. taurica resistance introgression on chromosome 6. M2 is a SNP marker with a [T/C] change at 233,426,022 bp of chromosome 6 on the public pepper CM334 v1.55 map (Table 1). BC3F2 recombinant lines derived from the same cross that produced the earlier mapping population were selected. Each of the BC3F2 recombinant lines that were selected lacked the resistance QTL on chromosome 4 and had a different recombination breakpoint between markers M4 and M5 on chromosome 6. Subsequent QTL analysis placed the resistance QTL between markers M1 and M3 on chromosome 6. For M1, the marker sequence is shown in SEQ ID NO: 5. However, it should be noted that SEQ ID NO:5 does not have a C at position 301, which is the SNP change [T/C] to track PBC167-derived L. taurica resistance on chromosome 6 (Table 1). Example 3 shows that the addition of the resistance QTL on chromosome 6 does not confer an added benefit under intermediate disease pressure, but surprisingly conferred an additional level of resistance under heavy disease pressure (Fig. 3).
	The claimed invention lacks adequate written description for the following reasons. With regard to claim 1, there is no disclosure of the structure, size or location of the allele for conferring resistance to L. taurica other than that it is somewhere on chromosome 6. There is no disclosure of a correlation between the disease resistance phenotype and the structure for conferring the resistance. Thus, one skilled in the art would not be able to predict the structure of the allele or the chromosomal segment solely from the phenotype said allele confers to a C. annuum plant. Claim 2 recites marker locus M1 having SEQ ID NO:5, which has 601 nucleotides. The marker is not disclosed as being the allele or part of the allele. The marker is somewhere on the chromosomal segment on chromosome 6. Its location and distance from the allele are not disclosed. It should be noted that the marker does not have a C at position 301 to track the resistance donor allele. Thus, the marker locus does not allow one skilled in the art to predict the structure, size or location of the allele. Claim 3 states that the resistance allele is located between 230,204,596 bp and 236,762,169 bp on chromosome 6. Claim 3 does not require the sequence spanning these two positions. While this claim narrows the location of the allele to a region of approximately 3.5 million nucleotides, it does not allow one skilled in the art to predict the structure, size or location of the allele within this expansive region. With regard to claim 6, even though it recites a deposit, the claim is not limited to the deposit. Claim 6 merely indicates that the chromosomal segment is found on chromosome 6 of the deposit, which again does not address the structure, size or location of the allele on chromosome 6. With regard to claim 8, claim 8 does not adequately describe the second chromosomal segment on chromosome 4 comprising an allele for conferring improved resistance to L. taurica. There is no disclosed correlation of the structure of the allele and the resistance phenotype for either chromosome. Claim 8 merely states that the allele is somewhere on chromosome 4. Claim 9 states that the L. taurica resistance allele is in a genomic region flanked by marker locus NE0236790 (SEQ ID NO:26) and marker locus NE0239147 (SEQ ID NO:33) on chromosome 4. Table 2 discloses that these markers are approximately 5.25 cM apart. Claim 9 does not state that the chromosomal segment is flanked by these two markers, but that the allele is somewhere within this 5.25 cM region. Thus, the structure of the allele in the chromosomal segment on chromosome 4 cannot be determined from Applicant’s disclosure.
	In summary, none of the claims adequately describes the structure, size or location of the resistance alleles in chromosomes 4 and 6. The existing knowledge in the field is insufficient to facilitate conversion of the information disclosed by Applicant to demonstrate possession. Because there is no correlation between structure and function, and the only disclosures with regard to the alleles are the markers, very large regions where the alleles can be found, or on chromosome 6 in a deposit, there is insufficient evidence that Applicant is in possession of the alleles for conferring resistance to L. taurica in a C. annuum plant. 
Given the breadth of the claims and lack of guidance of the specification, the specification fails to provide an adequate written description of the plants encompassed by the claims. Accordingly, the claimed plants lack adequate written description under current Written Description guidelines (Federal Register/ Vol.66, No. 4/ Friday, January 5, 2001/ Notices; p. 1099-1111.  See also the Written Description Guidelines, Revision 1, March 25, 2008.)
7. 	Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
“The first paragraph of 35 U.S.C. § 112 requires, inter alia, that the specification of a patent enable any person skilled in the art to which it pertains to make and use the claimed invention.  Although the statute does not say so, enablement requires that the specification teach those in the art to make and use the invention without ‘undue experimentation.’  In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988).  That some experimentation may be required is not fatal; the issue is whether the amount of experimentation required is ‘undue.’”  In re Vaeck, 947 F.2d 488, 495 (Fed. Cir. 1991) (emphasis in original); see also In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993) (“[T]o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.’”)  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations.”  Wands, supra.  Some experimentation, even a considerable amount, is not “undue” if, e.g., it is merely routine, or if the specification provides a reasonable amount of guidance as to the direction in which the experimentation should proceed.  Factors to consider include “(1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”  Id.  
Applicant’s invention is as set forth in the written description rejection above. Applicant fails to teach how to make and use the invention as claimed without undue experimentation. In particular, Applicant fails to teach sufficient structure in combination with a recitation of function for the chromosomal segments such that a person of ordinary skill in the art would have been able to make and use the claimed invention without undue experimentation. As indicated above in the 35 USC 112(a), written description rejection, these alleles are not structurally characterized beyond identifying their locations in very large regions of two C. annuum chromosomes. The markers are present in the chromosomal segments but are not part of the alleles and cannot produce the claimed phenotype. The M1 marker, or SEQ ID NO:5, has a T at position 301. However, Table 1 indicates that a C at this position is necessary to track the resistance donor allele.
In making this determination, the Office has weighed each of the Wands factors identified above. As explained more fully below, the state of the prior art is not highly developed, the nature of the invention is the use of poorly defined alleles for conferring L. taurica resistance whose structures are not well-characterized, the breadth of the claims covers alleles of indeterminate structure located on very large regions of a public pepper genome or deposit, the art is highly unpredictable, the amount of direction or guidance is insufficient with regard to structural characterization of the chromosomal segments, and, though Applicant provides working examples, none of the working examples isolates or structurally characterizes the alleles. Given these difficulties, notwithstanding a relatively high level of ordinary skill of those in the art, the amount of experimentation would likely be extensive and undue.
Because Applicant merely discloses very large regions of the C. annuum chromosomes where the alleles may be found and identifies molecular markers in the chromosomal segments, but does not structurally define the alleles in any way, a person would need to conduct a considerable amount of experimentation to structurally characterize these alleles, and even more so to further identify the phenotype parts thereof of these chromosomal segments. Thus, merely sequencing the very large regions of the chromosomes disclosed would not structurally characterize the alleles.  
Weighing all the Wands factors based on the totality of the record as discussed above, the Office determines that it would require undue experimentation for a person of ordinary skill in the art to make and use the invention as claimed.
Claim Rejections - 35 USC § 102
8. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10. 	Claims 1, 4, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lefebvre et al. (Theor. Appl. Genet., 2003, 107:661-666 (Applicant’s IDS)). Prior art Lefebvre teaches a C. annuum plant comprising a recombinant chromosomal segment on chromosome 6 comprising an allele conferring resistance to L. taurica, indicated as Lt-6.1 and P6 (p. 664, first column and p. 665, first column). The plant of the prior art inherently contains the plant parts of claim 5. The plant of the prior art was grown from progeny seed obtained from crossing ‘H3’ with ‘Vania’ (p. 662, Materials and methods, and Results). Accordingly, the claimed invention is anticipated by the prior art.
Conclusion
11. 	No claim is allowed. 
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHUONG T BUI/Primary Examiner, Art Unit 1663